911 F.2d 726Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.In re Cecil R. VAUGHAN, Debtor,Cecil R. VAUGHAN, Plaintiff-Appellant,andRichard W. Hudgins, Trustee, Plaintiff,v.ROCK CHURCH, INCORPORATED, Defendant-Appellee.
No. 90-1448.
United States Court of Appeals, Fourth Circuit.
Submitted July 9, 1990.Decided July 24, 1990.

Appeal from the United States District Court for the Eastern District of Virginia, at Newport News.  J. Calvitt Clarke, Jr., District Judge.  (No. BK-89-147-NNT, CV-90-9-NN)
Cecil R. Vaughan, appellant pro se.
Carl Arthur Eason, Jacqueline Ann Hoskins, Wolcott, Rivers, Wheary, Basnight & Kelly, P.C., Virginia Beach, Va., for appellee.
E.D.Va.
AFFIRMED.
Before SPROUSE and WILKINS, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
Cecil R. Vaughan appeals from the district court's order affirming the bankruptcy court's order transferring venue to the United States Bankruptcy Court for the Eastern District of Tennessee.  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we grant leave to proceed in forma pauperis and affirm on the reasoning of the district court.  In Re:  Vaughn, BK-89-147-NNT, CV-90-9-NN (E.D.Va. Mar. 2, 1990).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
AFFIRMED.